                                                                                                                                                                C{
                                                                                                                                                                 i


AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                            Page I of 1



                                      UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                             JUDGMENT IN A CRIMINAL CASE
                                                                                          (For Offenses Committed On or After November 1, 1987)
                                        v.

                           Martin Lopez-Lorenzo                                           Case Number: 3: 19-cr-1049

                                                                                         Serena Premjee
                                                                                         Defendant's Attorney


REGISTRATION NO. 74015298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Superseding Misdemeanor Information
 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                     Nature of Offense                                                                      Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                             1

 D The defendant has been found not guilty on count(s)
                                                                                ---------------------------------------------------------------------~
 l!l Count(s)               1 of the Information (felony)                                 dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                                                                   ~
                                                                                                  qo
                                                                                        __________________ days
                                0 TIME SERVED

IZI Assessment: $10 WAIVED IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                              Monday, April 29, 2019
                                             r---------------------------------------.!:D:::.!a:!!;te of Imposition of Sentence

                                                          F~L.ED
Received
             ~DU~S~M-:----'<::::=-4----------;------
                                                          APR 2 9 2019               H   0   BU ROBERTN. BLOCK
                                                                                     UN TED STATES MAGISTRATE JUDGE
                                                CLERK, U.S. o:sTR!CT COURT
                                              SOUTHERl.J DISiRICT OF CALIFORNIA
                                              BY                               DEPUTY
Clerk's Office Copy                                                                                                         3: 19-cr-l 049
